NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 27, 2021*
                                Decided January 28, 2021

                                          Before

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 19-2453

GARY HATTER,                                      Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Central District of Illinois.

       v.                                         No. 17-CV-2141

GLORIA WILLIAMS, et al.,                          Colin S. Bruce,
     Defendants-Appellees.                        Judge.

                                        ORDER

        After determining that Gary Hatter had misrepresented his financial assets, the
Housing Authority of Champaign County, Illinois, stopped his rental assistance. Hatter
then sued the agency and three of its employees,1 asserting that they discriminated and
retaliated against him based on his disability and race as well as deprived him of due

       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).

       1Because no party moved for substitution after 90 days of counsel’s suggestion
of death, defendant Medra Seals is no longer party to the suit. See FED. R. CIV. P. 25(a)(1).
No. 19-2453                                                                         Page 2

process. The district court entered summary judgment for the defendants. Because
Hatter marshaled no evidence that the alleged violations occurred, we affirm.

        At the outset, we address Hatter’s concern that the district court limited the
summary-judgment record to the defendants’ evidence. Hatter’s submissions, in which
he disputed the defendants’ factual account with legal arguments but did not cite
admissible evidence (though he appended dozens of documents), did not comply with
the local rules. See C.D. ILL. R. 7.1(D)(2)(b)(5). Although Hatter was pro se, the district
court strictly enforced its rules as it is entitled to do. See McCurry v. Kenco Logistics
Servs., LLC, 942 F.3d 783, 786–87 (7th Cir. 2019). We thus recount the facts as presented
by the defendants, still viewing them in the light most favorable to Hatter. Id. at 787.

       Hatter, who lives alone and is disabled from a decades-old back injury, obtained
rental assistance under Section 8 of the Housing Act of 1937, 42 U.S.C. § 1437f, and
rented a two-bedroom unit from 1993 to 2015. In May 2015, the Housing Authority of
Champaign County told him that he had to move to a one-bedroom apartment to match
his one-person voucher. Hatter then requested a reasonable accommodation, asserting
that he needed the extra room for his physical-therapy equipment. The agency’s
assistant director, Gloria Williams, waited to address this request until Hatter
completed the required annual recertification of his income.

       At his meeting for recertification in late June, Hatter signed a form verifying, in
relevant part, that he “does not own or have any interest in real estate” and signed a
release authorizing the agency to verify his representations. Hatter alleges that Williams
forced him to sign a blank income-verification form that she later filled out with
inaccurate information. But the information matches the forms he submitted in 2010,
2011, and 2013, and he does not dispute the accuracy of that paperwork.

         That week, Williams approved Hatter’s request for an accommodation to remain
in his two-bedroom unit and recertified him with the program. Around the same time,
however, she requested Hatter’s credit report based on an anonymous tip that he was
not living in his subsidized apartment. The report exposed that Hatter had a mortgage
on a property in Indiana. Further investigation revealed that Hatter had acquired the
property in 1997 and obtained the mortgage in 2004. The agency then notified Hatter
that it intended to stop his subsidy for “fraud and abuse.” He requested a hearing and
provided the agency with a letter from August 2004, in which he stated that he had
taken out the mortgage for his son and that he was “[i]n no way” associated with the
property’s ownership. He insisted that he had given the letter to “a female employee” of
the agency in 2005, but the housing authority did not have a copy of the letter in his file.
No. 19-2453                                                                         Page 3

       At the informal hearing on August 3, 2015, Hatter maintained that he did not
own the Indiana property and that a caseworker from the agency had approved the
arrangement based on his letter. Edward Bland, the executive director, decided to
cancel Hatter’s voucher, explaining that he had committed fraud by not divulging that
he had an ownership interest in real estate and that his son paid his mortgage (a form of
income). Hatter appealed, entitling him to a formal hearing, and, around the same time,
he conveyed any interest in the Indiana property to his son with a quitclaim deed.

       Because Bland received notification that Hatter had also contacted the federal
Department of Housing and Urban Development (HUD), Bland told Hatter that the
housing authority would wait to schedule the formal hearing until it was resolved. A
month later, however, HUD had not received a timely complaint from Hatter, so it told
the housing authority it could proceed. Bland scheduled the hearing for October and
notified Hatter by regular and registered mail two weeks in advance. (Bland had
previously told Hatter to expect notice in the mail.) But Hatter did not receive the notice
in time or attend the hearing because he was undergoing medical treatment in Texas;
the notice was at his home when he returned. (He maintains that he told Williams in
September that he would be leaving for months.) The hearing proceeded anyway, and
the hearing officer affirmed the revocation, mailed the decision to Hatter, and stopped
his subsidy as of November. The following month, the agency received notice that
Hatter had filed the HUD complaint; that proceeding ended with a “no cause”
determination.

       Hatter then filed this lawsuit, generally asserting claims of disability and racial
discrimination and retaliation under the Fair Housing Act and the Americans with
Disabilities Act, plus denial of due process. See 42 U.S.C. §§ 1983, 3604, 3617, 12132. The
defendants moved for summary judgment, and the district court granted their motions.
The court ruled that the record did not support an inference that any defendant
discriminated or retaliated against Hatter. As for his due-process claim, it continued,
Hatter could not seek relief in federal court because he had state-law remedies.

       On appeal, Hatter challenges the entry of summary judgment, which we review
de novo. Knudtson v. Cnty. of Trempealeau, 982 F.3d 519, 525 (7th Cir. 2020). He primarily
argues that he committed no fraud because his answers were truthful, and it was legal
for him to take out a loan to help his son buy a house. He repeatedly asserts that his
2004 letter refutes his ownership of the Indiana property and that the agency fabricated
his 2015 income-verification paperwork. He also presents new arguments and evidence
about purported flaws in the investigation and property valuation; we cannot consider
No. 19-2453                                                                           Page 4

those for the first time on appeal. See Henderson v. Wilkie, 966 F.3d 530, 539 (7th Cir.
2020). Further, even reading Hatter’s brief generously, we discern no developed
argument that the agency revoked his subsidy because of his race (white) or disability,
so we do not address those claims. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001).

       Therefore, we first consider whether Hatter raised a genuine dispute of material
fact about whether the housing authority discriminated against him based on disability
by denying him a reasonable accommodation. The problem for Hatter is that the record
shows that he eventually received the exact accommodation he asked for. Even if
Williams initially balked at the request (the record lacks admissible evidence that she
did), accommodation requests simply open an “interactive process.” Scheidler v. Indiana,
914 F.3d 535, 542 (7th Cir. 2019). This process ended in Hatter’s favor, so he cannot
show that the agency “denied” his request, as his theory requires. See id. at 541–42.

        But, Hatter contends, the agency then revoked his subsidy just months later in
retaliation for requesting an accommodation. He also asserts that his initiation of a fair-
housing complaint against Williams and Bland resulted in retaliation when the agency
scheduled a formal hearing that he could not attend. We agree with the district court
that the record does not permit a reasonable inference of retaliation based on Hatter’s
protected activity. See Riley v. City of Kokomo, 909 F.3d 182, 191–92 (7th Cir. 2018).

        Hatter emphasizes that Williams started her investigation only after he asked for
and received an accommodation, but timing alone cannot support retaliatory motive.
See Mobley v. Allstate Ins. Co., 531 F.3d 539, 549 (7th Cir. 2008). And the timing here is not
suspicious when the unrebutted evidence shows that Williams requested Hatter’s credit
report based on a tip that he was not living in Illinois. Hatter lacks evidence to support
his contention that his accommodation request—which was granted—prompted the
investigation or the ultimate revocation. See id. As for the contention that Hatter’s HUD
complaint led to his removal from the program, the evidence is once again absent. As
the record shows, Hatter’s credit report prompted an investigation, and after two
hearings, the agency ended his assistance for violating program rules. Further, no
evidence supports Hatter’s belief that the agency scheduled his formal hearing in bad
faith: Bland set the hearing after receiving permission from HUD, and Hatter did not
properly support his assertion that anyone at the housing authority knew that he was in
Texas at the time.

      Hatter appears to contend, however, that either discriminatory or retaliatory
motive can be inferred because the agency had no valid ground for discharging him
No. 19-2453                                                                         Page 5

from the voucher program. But the agency stopped his housing assistance for his
repeated failure to disclose that he had an interest in the Indiana property. See 24 C.F.R.
§ 982.551(b), (k). This is not the place to argue that the decision was erroneous. Though
he attempts to undermine the conclusion that he ever misrepresented having an interest
in a property, a pretextual reason is a false one, not an incorrect or unfair one.
See McCann v. Badger Mining Corp., 965 F.3d 578, 589 (7th Cir. 2020). And Hatter has no
evidence that anyone at the agency had a different motive than what he was told.

        Last, Hatter argues that housing authority employees deprived him of due
process because he did not receive proper notice of the formal hearing. While the
district court rejected this argument because Hatter had state remedies available to him,
we affirm on a different ground: Hatter received due process. There is no evidence in
the record that the agency denied Hatter minimum constitutional safeguards before
ending his housing assistance. It mailed him proper notice of the hearings, provided a
written explanation of its decisions, and gave him the opportunity to present his case
twice. See 24 C.F.R. § 982.555; Goldberg v. Kelly, 397 U.S. 254, 267–70 (1970). That Hatter
did not receive the written notice of the appellate hearing cannot be attributed to the
agency. Again, Hatter has no evidence that Williams knew that he was living in Texas
but not forwarding mail there. And his expectation that the hearing would not be
scheduled until later does not call into question the adequacy of the notice. The
Constitution requires only that notice is “reasonably calculated,” not that it “succeed.”
Ho v. Donovan, 569 F.3d 677, 680 (7th Cir. 2009) (citing cases). There is no dispute that
Bland mailed notice to his current, correct address well in advance of the hearing.

       We have reviewed Hatter’s other arguments, and none has merit.

                                                                             AFFIRMED